DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election without traverse of claims 1 directed towards species A shown in Figure 1 in the reply filed on 13 September  is acknowledged.  Claims 3-4, 10-11 and 21 are withdrawn.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United States on October 11, 2021. It is noted, however, that applicant has not filed a certified copy of the IT102020000026074 application as required by 37 CFR 1.55. Examiner notes the attempt to retrieve the certified copy of the foreign application on 30 March 2022 was unsuccessful. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 7, 8, 12, 14 and  15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Merwe (2019/0085715).
Regarding claim 1, Van der Merwe teaches a gas turbine engine (10, Fig. 5), comprising: a turbine core (16), comprising: a compressor section (Fig. 5, portion of engine having compressors) having a compressor (24) coupled to a high speed shaft (34, not labeled in Fig. 5 but labeled in Fig. 1, ¶64); a combustion section (26); a turbine section (Fig. 5, portions of engine having turbines) having a high pressure turbine (28, ¶64) coupled to the high speed shaft and a low pressure turbine (30) coupled to a low speed shaft (36, ¶64); and a nozzle section (76); an electric machine (80, Fig. 5, 202, ¶121) coupled to the low speed shaft (Fig. 5, ¶121); and a first clutch assembly (230, Fig. 5) selectively operably coupling the electric machine to the high speed shaft (¶121), wherein, upon coupling, the electrical machine provides an output to the high speed shaft (¶121 teaches “the electric machine 202 may be utilized to start the turbomachine and/or to restart the turbomachine following an unscheduled shutdown of the turbomachine. It will be appreciated, however, that only rotating the LP spool 36 may not be an efficient way to start or restart the turbomachine. Accordingly, the exemplary turbomachine depicted further includes a one-way clutch 230 with the LP spool 36 coupled to the HP spool 34 through the one-way clutch 230.”).
Regarding claim 5, Van der Merwe teaches the invention as claimed and discussed above and Van der Merwe further teaches the first clutch assembly is an over-running clutch adapted to disengage the high speed shaft when the high speed shaft reaches a predetermined torque or speed (¶124, the one-way clutch is an over-running clutch. The one-way clutch passively decouples the HP spool from the LP spool as a rotational speed of the HP spool surpasses a rotational speed of the LP spool.).
Regarding claim 6, Van der Merwe teaches the invention as claimed and discussed above and Van der Merwe further teaches the disengagement of the high speed shaft changes the electric machine from a first mode to a second mode (¶121-124, in a first mode the electric machine drives the LP shaft and the HP shaft, in a second mode, after disengagement, the electric machine only drives the LP shaft).
Regarding claim 7, Van der Merwe teaches the invention as claimed and discussed above and Van der Merwe further teaches the low speed shaft and the high speed shaft are at least partially co-axial (Fig. 1, the high speed shaft 34 and low speed shaft 36 rotate each rotate around axis 12).
Regarding claim 8, Van der Merwe teaches the invention as claimed and discussed above and Van der Merwe further teaches the electrical machine is located in-line with the low speed shaft and the high speed shaft (Fig. 5, the electric machine 80 is coupled to the low speed shaft 36 in-line with low speed shaft 36 and high speed shaft downstream of the turbines).
Regarding claim 12, Van der Merwe teaches the invention as claimed and discussed above and Van der Merwe further teaches the electric machine is located outside of the turbine core (Fig. 5, the electric machine 80 is located downstream of the low pressure turbine 30 which is outside of the turbine core).
Regarding claim 13, Van der Merwe teaches the invention as claimed and discussed above and Van der Merwe further teaches the electric machine is located at a hot end of the gas turbine engine (Fig. 5, the electric machine 80 is located downstream of the engine core. In particular, it is axially downstream of the low pressure turbine. In ¶107, Applicant’s specification discloses the “hot-end” is a location that is axially downstream of  the engine core).
Regarding claim 14, Van der Merwe teaches the invention as claimed and discussed above and Van der Merwe further teaches the electrical machine is permanently coupled to the low speed shaft (Fig. 5 shows a permanent coupling between the electric machine 80 and the low speed shaft 36. The shaft extending from the electric machine 80 appears to be solidly connected to shaft 36. The shaft extending from the electric machine receives rotational energy that drives a rotor 82 in the electric machine, ¶71).
Regarding claim 15, Van der Merwe teaches an electrical power system (220, Fig. 5) for an aircraft (¶113) having at least one turbine engine (10) with a high speed shaft (34, Fig. 1, unlabeled in Fig. 5) and a low speed shaft (36, Fig. 5), the electrical power system, comprising: an electrical machine (80) connected via a permanent coupling mechanism to the low speed shaft and driven by the low speed shaft (In Fig. 5, a shaft extends from the electric machine 80 and is permanently coupled to the low speed shaft 36. The shaft extending from the electric machine is a permanent coupling mechanism. In ¶99 and ¶100, the shaft is described as a rotary connection member 204 which is coupled to the low speed shaft and driven by the low speed shaft.), the electrical machine selectively operably coupled to the high speed shaft via a first clutch assembly (230, ¶121).
Regarding claim 16, Van der Merwe teaches the invention as claimed and discussed above and Van der Merwe further teaches the first clutch assembly is an over-running clutch adapted to disengage the high speed shaft when the high speed shaft reaches a predetermined torque or speed (¶124, the one-way clutch is an over-running clutch. The one-way clutch passively decouples the HP spool from the LP spool as a rotational speed of the HP spool surpasses a rotational speed of the LP spool.).
Regarding claim 17, Van der Merwe teaches the invention as claimed and discussed above and Van der Merwe further teaches the disengagement of the high speed shaft changes the electric machine from a first mode to a second mode (¶121-124, in a first mode the electric machine drives the LP shaft and the HP shaft, in a second model, after disengagement, the electric machine only drives the LP shaft).
Regarding claim 18, Van der Merwe teaches the invention as claimed and discussed above and Van der Merwe further teaches the electric machine provides electrical energy to one or more accessories (¶103, electric machine provides power to an aircraft power bus to be used by aircraft systems.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Merwe (US 2019/0085715) in view of Kupratis (US 2020/0386188).
Regarding claims 2 and 20, Van der Merwe teaches the invention as discussed above for claims 1 and 15. Van der Merwe doesn’t teach a second clutch assembly selectively operably coupling the electric machine, the low speed shaft, or the high speed shaft to a supplemental shaft.
Kupratis teaches a gas turbine engine (20, Fig. 1) for an aircraft. The gas turbine engine has a low speed shaft (30) and high speed shaft (32) coupled to one another via a beveled gear system (48). An electric machine (62, Fig, 2) is coupled to the low speed shaft via a supplemental shaft (105) and a clutch (106). The clutch (106) selectively couples and decouples the electric machine to the low speed shaft (¶44). The clutch allows the load associated with rotating the electric machine to be removed from the low speed shaft when desired (¶47, ¶48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Van der Merwe have a second clutch assembly selectively operably coupling the electric machine to a supplemental shaft, as taught by Kupratis, in order to allow the load associated with rotating the electric machine to be removed from the low speed shaft when desired.
Regarding claim 9, Van der Merwe in view of Kupratis teaches the invention as discussed above for claim 2. In ¶70, Van der Merwe further teaches the electric machine may be radially offset from the axis of the low speed shaft. Van der Merwe doesn’t describe the interface, such as beveled gearing, between the shaft extending from the electric machine and the low speed shaft when the electric machine is radially offset from the axis of the low speed shaft. 
Beveled gearing allows two shafts to be orientated at angle relative to one another. In Fig. 2, Kupratis teaches an electric machine 62 coupled to and radially offset from a low speed shaft 74 via a bevel gearbox. In Fig. 2, the bevel gearbox includes gears 98 and 102. The bevel gearbox allows the axis of rotation of the electric machine 62 to be perpendicular to the axis of rotation of the low speed shaft, i.e., radially offset to one another. The bevel gearbox, including gears 98 and 102, has the low speed shaft as an input and the electric machine as the output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the engine of Van der Merwe in view of Kupratis to have the low speed shaft coupled to the electrical machine via a bevel gearbox having the low speed shaft as an input and the electrical machine as a first output, as taught by Kupratis, in order to allow the axis of rotation of the electric machine to be radially offset from the axis of rotation of the low speed shaft.
Regarding claim 19, Van der Merwe teaches the invention as discussed above for claim 15. In ¶70, Van der Merwe further teaches the electric machine may be radially offset from the axis of low speed shaft 36. Van der Merwe doesn’t describe the interface, such as beveled gearing, between the shaft extending from the electric machine and the low speed shaft. 
Beveled gearing allows two shafts to be orientated at angle relative to one another. In Fig. 2, Kupratis teaches an electric machine 62 coupled to and radially offset from a low speed shaft 74 via a bevel gearbox. In Fig. 2, the bevel gearbox includes gears 98 and 102. The bevel gearbox allows the axis of rotation of the electric machine 62 to be perpendicular to the axis of rotation of the low speed shaft. The bevel gearbox including gears 98 and 102 has the low speed shaft as an input and the electric machine as the output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Van der Merwe have the low speed shaft coupled to the electrical machine via a bevel gearbox having the low speed shaft as an input and the electrical machine as a first output, as taught by Kupratis, in order to allow the axis of rotation of the electric machine to be radially offset from the axis of rotation of the low speed shaft.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P. OLYNICK/Examiner, Art Unit 3741